DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of European Application EP16201212.4 has been filed with a priority date of 29 November 2016. 

Response to Amendments
	Applicant's arguments filed 16 June 2021 have been fully considered but they are not persuasive. 
Applicant argues that it would not have been obvious to use the sampling system of United States Patent Application Publication US 20030110870 to Bigalke with the chromatography system of United States Patent Application Publication US 2002/0014106 to Srinivasan et al. (herein Srinivasan) because Srinivasan does not disclose the use of a sampling operation for which Bigalke would be a contemplated replacement (see Remarks Pg. 10). However the motivation for combination was not to replace a sampling operation similar to Bigalke already in operation in the chromatography system of Srinivasan, but to add the sampling device and therefore operation of Bigalke to the chromatography system of Srinivasan for the benefit of contamination detection prior to further testing (see [0003] of 
Applicant argues that Srinivasan neither teaches nor fairly suggests the use of a second sampling system. However, as mentioned above, the motivation for combination was provided by Bigalke with the benefit of contamination detection (see [0003] of Bigalke). The microdetectors of Srinivasan detect a particular component of the separated sample (see [0008] of Srinivasan). The benefit of additional testing (i.e. contaminates) prior to downstream processing would be obvious to one ordinary skill in the art. It would also be obvious that testing for contaminates could include testing for those analytes expected to be present in a given a sample of a process. 
Applicant argues that the sampling device of Bigalke is only for systems that do not already have which already include a sampling function or analytical device and since Srinivasan already has a microdetectors array there would be no need to modify Srinivasan in view of Bigalke. However, there is no evidence that Bigalke cannot be utilized in a system already containing a sampling system or analytical device and furthermore it would be obvious to one of ordinary skill in the art that sampling at different portions of a system would yield different results. In other words, as mentioned above, the benefit would be obvious. 
Applicant argues that the sampling device Bigalke is used in large scale industries and therefore it would not be obvious to use the sampling device of Bigalke in a gas chromatography system. However, Bigalke teaches the sampling device is not to be limited to use in the industries or applications described and does not teach the sampling device could not be used in a system with a gas chromatograph which would be included in pharmaceutical or bioengineering/biotechnology (see [0003]) of Bigalke. 
Applicant argues Bigalke teaches a sampling device to be used offline and adapted for use with a closed system and again for use in a system which does not already have analyte detection. See response above regarding use with system already containing analytical device. Bigalke teaches a 
Applicant argues that neither Srinivasan nor Bigalke teach dual sampling methods and systems, however the combination or both with Wong does (see claim rejections below). And again, the benefit and motivation is outlined above and below. 
Applicant argues that the modification of Srinivasan is excluded. Applicant has provided no showing of evidence demonstrating this. Arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01 (c)(II). 
Applicant further argues that adding the sampling device of Bigalke to the system of Srinivasan would be redundant and expensive to implement, however there is no showing of evidence demonstrating this and does not affect the benefit and/or motivation for modifying Bigalke in view of Srinivasan. 
Applicant argues that there would be no motivation for further analysis of the separated analytes downstream of the gas chromatograph in the system of Srinivasan prior to the microdetectors, however the separated analytes could still contain contaminates and therefore the motivation stands. As mentioned above, the benefit of contamination detection at any point in any system or process would be clear to one of ordinary skill in the art. 
Applicant argues that the motivation of detecting contamination does not apply because the claims limit detection to the same analyte for both the product and the mobile phase. Srinivasan in view of Bigalke and in further view of Wong would be capable of detecting the same analyte in both the product and mobile phase (see claim rejections below). 
In view of Applicant’s amendments filed 16 June 2021, previous objections to the specification are hereby withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 12-15, 17-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-grant Publication 2002/0014106 to Srinivasan et al. (herein Srinivasan) in view of US Pre-grant Publication 2003/0110870  to Bigalke. 
Regarding claim 1, Srinivasan teaches a method for parallel gas chromatography (Paragraph 0007) using a gas chromatograph system (Fig. 1D; Paragraph 0088) in connection with catalysts as applied in commodity chemicals, fine chemicals, and/or specialty chemicals, with flow, semi-continuous, and/or batch reactor systems (Paragraph 0018) in which liquid samples are vaporized and gas samples are fed directly to the system and analytes are separated in the gas chromatography (GC) column 310 (Fig. 1D; Paragraph 0088) which reads on “mobile phase comprising an analyte for producing a pharmaceutical or chemical product” as recited in the instant claims. Srinivasan also teaches wherein the gas chromatography system (herein apparatus) comprises an array of microdetectors 500 for analyte detection (Fig. 1D; Paragraph 0088) which reads on analytical device as recited in the instant claims. 
Srinivasan does not teach that the apparatus comprises a tube, wherein the tube comprises an inlet, an outlet and at least one curved portion, wherein the outlet is in fluid communication with microdetectors 500 (Fig. 1D; Paragraph 0088) (herein analytical device), wherein the curved portion is located between the inlet and the outlet, wherein a flow direction of the mobile phase is defined from the inlet to the outlet. Srinivasan also does not teach a method for online sampling an aliquot from a mobile phase comprising an analyte comprising the following steps: 
Providing a sample device comprising a needle with a needle tip, a septum pierceable by the needle and a pump, wherein the needle is movable between an extended position in which the septum is pierced by the needle, and a retracted position in which the septum is not pierced. 
Disposing the sample device at the curved portion of the tube. 
Moving the needle to the extended position such that the needle tip faces the flow direction. 
Operating the pump so as to draw an aliquot out of the mobile phase. 
Bigalke teaches a sampling arrangement 10 that is in direct fluid communication with a fluid line 20 of a fluid transport system with an elbow 12 (Paragraph 0029; Fig. 2) which reads on a tube as recited in the instant claims. As shown in Fig. 2, elbow 12 (herein tube) has an inlet, an outlet, and at least one curved portion, wherein the curved portion is located between the inlet and the outlet, wherein the flow direction (arrow and F) is defined from the inlet to the outlet. 
Bigalke also teaches the following method steps: 
Providing a sampling arrangement 10  which includes a sampling portion (herein sampling device) to sample fluid material (Fig. 1-2; Paragraph 0024) comprising a needle 50 with a beveled end 51 (herein needle tip) (Paragraph 0041; Fig. 8), a septum cartridge 40 (herein septum) (Paragraph 0033; Fig. 7) pierceable by the needle 50 (Paragraph 0042) and a pump 68 (0051; Fig. 9), wherein the needle 50 is moveable between an extended position in which the septum 40 is pierced by the needle 50 (Fig. 2; Paragraph 0057), and a retracted position, in which the septum 40 is not pierced (Paragraph 0062). Septum 40 is part of conduit 26 which is part of port 22 (Figs. 2-3). 
Disposing the sampling device at the curved portion of the tube 12 (Fig. 2; Paragraphs 0032). 
Moving the needle 50 to the extended position such that the needle tip faces the flow direction (Fig. 2; Paragraph 0059). 
Operating the pump 68 so as to draw an aliquot out of the mobile phase (Fig 9; Paragraph 0061). 
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Srinivasan (Fig. 1D) to include the tube and sampling device of Bigalke (Fig. 2) and use via 

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

	Regarding claim 2, Srinivasan and Bigalke teach all the limitations of claim 1 above. 
Srinivasan does not teach wherein the curved portion comprises a radial inner wall portion and a radial outer wall portion wherein the method above further comprises disposing the sampling device at the radial outer wall portion of the curved portion.
Bigalke teaches wherein the curved portion comprises a radial inner wall portion and a radial outer wall portion and disposing the sampling device at the radial outer wall portion of the curved portion (Fig. 2; Paragraph 0032).
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify 
Regarding claim 3, Srinivasan and Bigalke teach all the limitations of claim 1 above.
Srinivasan does not teach wherein the curved portion is curved such that tube portions of the tube adjacent the curved portion form an angle of 110 degrees to 160 degrees between one another. 
Bigalke teaches wherein the curved portion is curved such that tube portions of the tube 12 adjacent to the curved portion form an angle within a range of 35 degrees to 180 degrees (Fig. 2; Paragraph 0031). 
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include the curved portion Bigalke wherein the curved portion is curved such that the tube portions of the tube adjacent the curved portion form an angle of 35 degrees to 180 degrees which is considered to be a standard dimension (Paragraph 0031). 
Regarding claim 5, Srinivasan and Bigalke teach all the limitations of claim 1 above.
Srinivasan does not teach the method above further comprising orienting the needle tip such that a needle opening disposed at the needle tip is arranged at an angular position relative to the main flow direction defined in a range from a first angular position, in which the needle opening faces a main flow direction of the mobile phase within the curved portion, to a second angular position, in which the needle opening faces away from the main flow direction of the mobile phase within the curved portion. Examiner notes this limitation recites a range of angles at which the needle tip can be arranged relative to the main flow direction.  This is supported by the applicant’s disclosure on page 18, lines 3-5; “The 
Bigalke teaches the needle 50 may be oriented such that the beveled end 51 (needle opening) may be oriented such that the needle opening 51 faces toward the flow of the fluid material (Fig. 2; Paragraph 0059). This needle position falls within the range of angular positions as recited in claim 5.
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to use the needle orientation taught by Bigalke because it aids in fluid sampling (paragraph 0059).
Regarding claim 6, Srinivasan and Bigalke teach all the limitations of claim 1 above. Srinivasan does not teach the method above further comprising operating the pump so as to draw a plurality of discrete aliquots.
Bigalke teaches that the flow from the fluid line 20 to the collection container 18 (through the sampling device) may be adjusted to a particular flow or sampling rate which is metered by the peristaltic pump (paragraph 0061).  
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include a pump to provide a desired regulated flow rate (Paragraph 0050). 
Regarding claim 7, Srinivasan and Bigalke teach all the limitations of claim 1 above.
Srinivasan does not teach the method further comprising continuously operating the pump so as to continuously draw aliquots out of the mobile phase. 
68 as an alternative means (to the restricting device) for regulating flow (aka sampling rate) (See Fig. 9). Also Bigalke teaches the method of continuous sampling (Paragraph 0054) step of using the peristaltic pump to regulate flow/sampling rate (Paragraph 0061). 
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include a continuously operating pump as to continuously draw aliquots out of the mobile phase so the sampling rate may be increased or decreased during sampling as needed (0049). 
Regarding claim 8, Srinivasan and Bigalke teach all the limitations of claim 1 above.
As discussed above, Srinivasan in view of Bigalke comprises a gas chromatography column 310 (Fig. 1D; Paragraph 0088 of Srinivasan) in fluid communication with inlet of the tube 12 (Fig. 2 of Bigalke) and the apparatus in connection with catalysts as applied in commodity chemicals, fine chemicals, and/or specialty chemicals, with flow, semi-continuous, and/or batch reactor systems (Paragraph 0018 of Srinivasan) in which liquid samples are vaporized and gas samples are fed directly to the system and analytes are separated in the gas chromatography (GC) column 310 (Fig. 1D; Paragraph 0088 of Srinivasan)
Regarding claim 9, Srinivasan and Bigalke teach all the limitations of claim 1 above.
As discussed above, Srinivasan in view of Bigalke teaches the apparatus comprises an array of microdetectors 500 for analyte detection (Fig. 1D; Paragraph 0088 of Srinivasan) and Paragraph 0003 of Bigalke teaches the sampling is used to detect and control microbial contamination, spoilage 
Regarding claim 12, Srinivasan teaches a gas chromatography system (Fig. 1D; Paragraph 0088) in connection with catalysts as applied in commodity chemicals, fine chemicals, and/or specialty chemicals, with flow, semi-continuous, and/or batch reactor systems (Paragraph 0018) in which liquid samples are vaporized and gas samples are fed directly to the system and analytes are separated in the gas chromatography (GC) column 310 (Fig. 1D; Paragraph 0088) which reads on “system comprising an apparatus for producing an analyte for producing a pharmaceutical or chemical product” as recited in the instant claims. Srinivasan also teaches wherein the gas chromatography system (herein apparatus) comprises an array of microdetectors 500 for analyte detection (Fig. 1D; Paragraph 0088) which reads on analytical device as recited in the instant claims.
Srinivasan does not teach wherein the system comprises a sample device or wherein the apparatus comprises a tube, wherein the tube comprises an inlet, an outlet, and at least one curved portion, wherein the outlet is in fluid communication with the analytical device, wherein the curved portion is located between the inlet and the outlet, wherein a flow direction of a mobile phase comprising an analyte is defined from inlet to the outlet, wherein the sample device comprises a needle with a needle tip, a septum, pierceable by the needle and a pump, wherein the needle is moveable between an extended position in which the septum is pierced by the needle, and a retracted position, in which the septum is not pierced, wherein the sample device is disposed at the curved portion of the tube such that the needle tip faces the flow direction in the extended position. 
Bigalke teaches a  sampling arrangement 10 which includes a sample device (Fig. 2; Paragraph 0028) and a tube (elbow 12 (Fig. 2; Paragraph 0028), wherein the tube comprises an inlet, an outlet, and at least one curved portion (Fig. 2), wherein the outlet is in fluid communication with the analytical F (Fig. 2)), wherein the sample device comprises a needle 50 with a needle tip (beveled end 51)(Fig. 8), a septum (septum cartridge 40) (Fig. 7; Paragraph 0033) pierceable by the needle 50 (Paragraph 0042) and a pump 68 (Fig. 9; Paragraph 0050), wherein the needle 50 is moveable between an extended position in which the septum 40 is pierced by the needle 50 (Fig. 2; Paragraph 0057), and a retracted position, in which the septum 40 is not pierced (Paragraph 0062), wherein the sample device is disposed at the curved portion of the tube 12 (Fig. 2; Paragraphs 0032) such that the needle tip 51 faces the flow direction in the extended position (Paragraph 0059). 
Regarding claim 13, Srinivasan and Bigalke teach all the limitations of claim 12 above.
Srinivasan does not teach wherein the curved portion comprises a radial inner wall portion and a radial outer wall portion wherein the sample device is disposed at the radial outer portion of the curved portion. 
Bigalke teaches wherein the curved portion comprises a radial inner wall portion and a radial outer wall portion and disposing the sampling device at the radial outer wall portion of the curved portion (Fig. 2; Paragraphs 0032).
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include the curved portion of Bigalke with a radial inner wall portion and radial outer wall portion and disposing the sampling device at the radial outer wall portion so the sampling device is disposed at or within a non-laminar flow region (Paragraph 0032). 
Regarding claim 14, Srinivasan and Bigalke teach all the limitations of claim 12 above.

Bigalke teaches wherein the curved portion is curved such that tube portions of the tube 12 adjacent to the curved portion form an angle within a range of 35 degrees to 180 degrees (Fig. 2; Paragraph 0031). 
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include the curved portion Bigalke wherein the curved portion is curved such that the tube portions of the tube adjacent the curved portion form an angle of 35 degrees to 180 degrees which is considered to be a standard dimension (Paragraph 0031). 
Regarding claim 15, Srinivasan and Bigalke teach all the limitations of claim 12 above.
Srinivasan does not teach the method above further comprising orienting the needle tip such that a needle opening disposed at the needle tip is arranged at an angular position relative to the main flow direction defined in a range from a first angular position, in which the needle opening faces a main flow direction of the mobile phase within the curved portion, to a second angular position, in which the needle opening faces away from the main flow direction of the mobile phase within the curved portion. Examiner notes this limitation recites a range of angles at which the needle tip can be arranged relative to the main flow direction.  This is supported by the applicant’s disclosure on page 18, lines 3-5; “The needle opening 140 may be oriented at the first angular position, the second angular position or any angular position therebetween.”
Bigalke teaches the needle 50 may be oriented such that the beveled end 51 (needle opening) may be oriented such that the needle opening 51 faces toward the flow of the fluid material (Fig. 2; Paragraph 0059). This needle position falls within the range of angular positions as recited in claim 5.

Regarding claim 17, Srinivasan and Bigalke teach all the limitations of claim 3 above.
Srinivasan does not teach wherein the curved portion is curved such that tube portions of the tube adjacent the curved portion form an angle of 120 degrees to 150 degrees between one another. 
Bigalke teaches wherein the curved portion is curved such that tube portions of the tube 12 adjacent to the curved portion form an angle within a range of 35 degrees to 180 degrees (Fig. 2; Paragraph 0031). 
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include the curved portion Bigalke wherein the curved portion is curved such that the tube portions of the tube adjacent the curved portion form an angle of 35 degrees to 180 degrees which is considered to be a standard dimension (Paragraph 0031). 
Regarding claim 18, Srinivasan and Bigalke teach all the limitations of claim 3 above.
Srinivasan does not teach wherein the curved portion is curved such that tube portions of the tube adjacent the curved portion form an angle of 125 degrees to 145 degrees between one another. 
Bigalke teaches wherein the curved portion is curved such that tube portions of the tube 12 adjacent to the curved portion form an angle within a range of 35 degrees to 180 degrees (Fig. 2; Paragraph 0031). 

Regarding claim 19, Srinivasan and Bigalke teach all the limitations of claim 3 above.
Srinivasan does not teach wherein the curved portion is curved such that tube portions of the tube adjacent the curved portion form an angle of 135 degrees. 
Bigalke teaches wherein the curved portion is curved such that tube portions of the tube 12 adjacent to the curved portion form an angle within a range of 35 degrees to 180 degrees (Fig. 2; Paragraph 0031). 
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include the curved portion Bigalke wherein the curved portion is curved such that the tube portions of the tube adjacent the curved portion form an angle of 35 degrees to 180 degrees which is considered to be a standard dimension (Paragraph 0031). 
Regarding claim 20, Srinivasan and Bigalke teach all the limitations of claim 14 above.
Srinivasan does not teach wherein the curved portion is curved such that tube portions of the tube adjacent the curved portion form an angle of 120 degrees to 150 degrees between one another. 
Bigalke teaches wherein the curved portion is curved such that tube portions of the tube 12 adjacent to the curved portion form an angle within a range of 35 degrees to 180 degrees (Fig. 2; Paragraph 0031). 

Regarding claim 21, Srinivasan and Bigalke teach all the limitations of claim 14 above.
Srinivasan does not teach wherein the curved portion is curved such that tube portions of the tube adjacent the curved portion form an angle of 125 degrees to 145 degrees between one another. 
Bigalke teaches wherein the curved portion is curved such that tube portions of the tube 12 adjacent to the curved portion form an angle within a range of 35 degrees to 180 degrees (Fig. 2; Paragraph 0031). 
Srinivasan and Bigalke are analogous in the field of fluid processing enclosures. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Srinivasan to include the curved portion Bigalke wherein the curved portion is curved such that the tube portions of the tube adjacent the curved portion form an angle of 35 degrees to 180 degrees which is considered to be a standard dimension (Paragraph 0031). 
Regarding claim 22, Srinivasan and Bigalke teach all the limitations of claim 14 above.
Srinivasan does not teach wherein the curved portion is curved such that tube portions of the tube adjacent the curved portion form an angle of 135 degrees. 
Bigalke teaches wherein the curved portion is curved such that tube portions of the tube 12 adjacent to the curved portion form an angle within a range of 35 degrees to 180 degrees (Fig. 2; Paragraph 0031). 

Regarding claim 24, Srinivasan and Bigalke teach all the limitations of claim 1 above.
Srinivasan and Bigalke teach “the port 22 may be configured in alternative locations on the elbow 12” (Paragraph 0032) thereby rendering the claim configuration of the needle 50 being parallel to the axis of the inlet tube 20 obvious. 
Regarding claim 25, Srinivasan and Bigalke teach all the limitations of claim 1 above.
Srinivasan and Bigalke teach “the port 22 may be configured in alternative locations on the elbow 12” (Paragraph 0032) thereby rendering the claim configuration of the needle 50 being parallel to the axis of the inlet tube 20 obvious. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Pre-grant Publication 2002/0014106 to Srinivasan et al. (herein Srinivasan) in view of US Pre-grant Publication 2003/0110870 to Bigalke as applied to claim 1 above, and in further view of US 3,681,997 to Allen et al. (herein Allen). 
Regarding claim 4, Srinivasan and Bigalke teach all the limitations of claim 1 above.
Srinivasan and Bigalke do not teach further providing the sample device with a check valve. 
Allen teaches check valves 15 in a fluid sampling apparatus (see Figure; Col. 2, lines 8-23). 
. 

Claims 10, 11, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-grant Publication 2002/0014106 to Srinivasan et al. (herein Srinivasan) in view of US Pre-grant Publication 2003/0110870 to Bigalke as applied to claims 1, 9 and 12 above, and in further view of WO 2012/112024 to Mohd Azam Shah Wong et al. (herein Wong). 
Regarding claim 10, Srinivasan and Bigalke teach all the limitations of claim 9 above. 
Srinivasan and Bigalke do not teach the method above further comprising analyzing the analyte of the aliquot drawn out of the mobile phase within the analytical device or a further analytical device. 
Wong teaches a sampling device that comprises a sensor configured to detect at least one chemical of physical property of a liquid sample (pg. 7, lines 11-13). 
Srinivasan, Bigalke, and Wong are analogous in the field of device obtaining a fluid sample from a fluid flow path. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sampling device of Srinivasan and Bigalke to include the sensor device of Wong to analyze the composition of a specific analyte present in the sample (Pg. 1, lines 14-17).
Regarding claim 11, Srinivasan and Bigalke teach all the limitations of claim 1 above.
Srinivasan and Bigalke do not teach the method above further comprising analyzing the aliquot, wherein the results of the analysis of the aliquot are associated with further information relating to the mobile phase. 

Srinivasan, Bigalke, and Wong are analogous in the field of device obtaining a fluid sample from a fluid flow path. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sampling device of Srinivasan and Bigalke to include the sensor device of Wong to analyze the composition of a specific analyte present in the sample (Pg. 1, lines 14-17).
Regarding claim 16, Srinivasan and Bigalke teach all the limitations of claim 12 above.
Srinivasan and Bigalke teach wherein the analytical device (array of microdetectors 500 (Figure 1D; Paragraph 0088 of Srinivasan)) is configured to analyze the mobile phase according to at least one analysis method. Paragraph 0088 of Srinivasan teaches the analytical device includes thermal conductivity microdetectors. 
Srinivasan and Bigalke do not teach wherein the System further comprises a further analytical device configured to analyze the analyte of the aliquot drawn out of the mobile phase. 
Wong teaches a sampling device that comprises a sensor configured to detect at least one chemical of physical property of a liquid sample (pg. 7, lines 11-13). 
Srinivasan, Bigalke, and Wong are analogous in the field of device obtaining a fluid sample from a fluid flow path. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sampling device of Srinivasan and Bigalke to include the sensor device of Wong to analyze the composition of a specific analyte present in the sample (Pg. 1, lines 14-17).
Regarding claim 23, Srinivasan and Bigalke teach all the limitations of claim 1 above.
Srinivasan and Bigalke do not teach the method above further comprising analyzing the analyte of the aliquot drawn out of the mobile phase within the analytical device or a further analytical device. 

Srinivasan, Bigalke, and Wong are analogous in the field of device obtaining a fluid sample from a fluid flow path. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sampling device of Srinivasan and Bigalke to include the sensor device of Wong to analyze the composition of a specific analyte present in the sample (Pg. 1, lines 14-17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797